DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 02-08-2021 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claim 9 has been amended to recite “…an enclosure in which a first accommodation part being in a trough shape and having a first opening surface and a second accommodating part being in a trough shape and having a second opening surface…a second battery module which is in a column shape and in which a plurality of second single battery cells are stacked…wherein the second battery module is held in the second accommodating part by holding loads…a third groove…a fourth groove…”. 
Such amendment changed the scope of the invention and requires further search and consideration. Examiner submits that the Remarks filed 02-08-2021 appear to overcome the rejection of record but recommends an RCE for the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729